 


109 HR 1489 IH: Coastal Ocean Observation System Integration and Implementation Act of 2005
U.S. House of Representatives
2005-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1489 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2005 
 Mr. Gilchrest introduced the following bill; which was referred to the Committee on Resources, and in addition to the Committee on Science, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To authorize the Secretary of Commerce to establish a coastal ocean observation system. 
 
 
 1. Short title This Act may be cited as the Coastal Ocean Observation System Integration and Implementation Act of 2005 . 
 2. Purposes The purposes of this Act are the following: 
 (1) To gain a better understanding of the marine environment and marine processes important to coastal and fishery management, marine operations, environmental prediction, and other appropriate activities. 
 (2) To authorize the establishment of an observation system to collect data on environmental variables in coastal ocean waters of the United States to meet regional and national information requirements and support an integrated national ocean observing system. 
 (3) To more effectively predict and mitigate impacts of natural hazards such as tsunamis, hurricanes, coastal erosion, and fluctuating water levels in the Great Lakes, and conserve healthy and restore degraded coastal ecosystems. 
 (4) To enable the sustainable use of ocean and coastal resources. 
 (5) To ensure that a broad-based multisector constituency is included in the development of the System, including local, State, tribal, and Federal agencies, private companies, nongovernmental organizations, and academic institutions. 
 3. Definitions In this Act: 
 (1) Administration The term Administration means the National Oceanic and Atmospheric Administration. 
 (2) Coastal waters of the United States The term coastal waters of the United States means waters of coastal and estuarine areas of United States, waters of the Great Lakes and the exclusive economic zone of the United States, including bays, lagoons, fjords, tidal wetlands, and other semienclosed bodies of water that are connected to ocean waters. 
 (3) Council The term Council means the National Ocean Research Leadership Council. 
 (4) Panel The term Panel means the Ocean and Research Advisory Panel. 
 (5) Secretary The term Secretary means the Secretary of Commerce, acting through the Administration. 
 (6) System The term System means the Coastal Ocean Observation System established by the Secretary under section 4. 
 4. Establishment of Coastal Ocean Observation System 
 (a) Requirement The Secretary, in consultation with the Council, shall establish within the Administration a Coastal Ocean Observation System to support coastal and fishery management activities and an integrated national ocean observation system. 
 (b) Components and functions The System shall— 
 (1) consist of components of the Administration and other Federal agencies and non-Federal entities designated as units under section 5; 
 (2) transmit such data to users including, as appropriate, in real time or near real time; 
 (3) produce forecasts and other appropriate products representing ocean conditions and processes; and 
 (4) manage the collected data in accordance with best practices for archiving and future use. 
 5. Designation of units and standards 
 (a) In general The Secretary may, in consultation with the Council, designate as a unit of the System to carry out the purposes of this Act any Federal agency or non-Federal entity that operates marine sensors and other devices that collect remotely sensed and in situ observation data in the ocean and coastal waters of the United States in a routine manner, including continuous observations. 
 (b) Criteria for designation The Secretary may not designate an agency or other entity as a unit of the System unless the Secretary certifies, in consultation with the Council, that the entity has adequate technical expertise to operate and sustain the technology in the unit, and collect and distribute data in accordance with standards and protocols established under subsection (c). 
 (c) Data standards, protocols, and systems The Secretary shall— 
 (1) establish, in consultation with the Council and the Panel, standards, and protocols for the collection, availability, and distribution by units of the System of data regarding coastal waters of the United States; and 
 (2) establish management, quality control, and assessment systems for such data collection, availability, and distribution. 
 6. Coordination and activities of the system 
 (a) In general The Secretary shall, in consultation with the Council, coordinate those observation activities of units of the System that are conducted with respect to the coastal waters of the United States, as necessary to collect data to carry out the purposes of this Act. 
 (b) Included activities The Secretary shall, in consultation with the Council, ensure that— 
 (1) data collection activities of the System include all of the relevant coastal ocean observations necessary to carry out the purposes of this Act; and 
 (2) data collected through the System is useful for developing forecast models to support coastal and fishery management, safe and efficient marine navigation, weather and climate prediction, and other appropriate activities. 
 (c) Prevention competition with private sector and duplication of effort The Secretary shall ensure that data collection activities conducted through the System— 
 (1) do not compete with private sector activities; and 
 (2) minimize duplication of effort. 
 7. Civil liability For purposes of determining civil liability under section 2671 of title 28, United States Code, any unit of the System that is designated by the Secretary under section 5, and any employee thereof, shall be treated as an instrumentality of the United States with respect to any act or omission committed by any such unit or employee in fulfilling the purposes of this Act. 
 8. Data availability and products The Secretary shall— 
 (1) work with the Panel and user groups to ensure the development of viable end-use products of the System to support coastal and fishery management activities and other appropriate activities; 
 (2) in consultation with the Council, develop a data management and communication system by which all data collected by the System regarding coastal waters of the United States are integrated and available; and 
 (3) in conjunction with Federal, State, and local agencies, and academic institutions, use data collected by the System to develop forecast models to support and improve coastal and fishery management, safe and efficient marine navigation, weather and climate prediction, and other appropriate activities. 
 9. Pilot projects 
 (a) Requirement The Secretary, in consultation with the Council, shall carry out pilot projects to determine the effectiveness of collecting and integrating coastal ocean observation data to support the Coastal Ocean Observation System established under this Act. 
 (b) Included projects The pilot projects shall— 
 (1) test the integration of data among multiple Federal agencies and non-Federal entities that operate marine sensors and other devices to collect or use coastal ocean observation data; 
 (2) produce operational applications relevant to the purposes of this Act; 
 (3) demonstrate potential economic and societal benefits of the System; and 
 (4) advance research and development of useful technologies and applications. 
 10. Process for transition from research to operation The Secretary, in consultation with the Council, shall formulate a process by which— 
 (1) funding is made available for research on new technologies for collecting data regarding coastal waters of the United States; 
 (2) such technologies are tested in pilot projects, including— 
 (A) accelerated research into biological and chemical sensing techniques and satellite sensors for collecting such data; and 
 (B) developing technologies to improve all aspects of the System, especially the timeliness and accuracy of its predictive models and the usefulness of its information products; and 
 (3) technology that has been demonstrated to be useful for the System is incorporated into use by the System. 
 11. Contracts and grants The Secretary may enter into contracts or cooperative agreements with, or make grants to, units of the System to carry out observation activities with respect to coastal waters of the United States. 
 12. Implementation plan Not later than 12 months after the date of the enactment of this Act, the Secretary shall submit to the Congress and the Council a plan for implementation of this Act, including for— 
 (1) coordinating activities of the Secretary under this Act with other Federal agencies; and 
 (2) distributing, to units of the System, funds available to carry out this Act. 
 13. Report to Congress 
 (a) Requirement Not later than two years after the date of the enactment of this Act and every two years thereafter, the Secretary shall transmit to the Congress a report on progress made in implementing this Act. 
 (b) Contents The report shall include the following: 
 (1) A description of activities carried out under this Act. 
 (2) An evaluation of the effectiveness of the System. 
 (3) Benefits of the System to users of data products resulting from the System (including the general public, industry, scientists, resource managers, emergency responders, policy makers, and educators). 
 (4) Recommendations concerning— 
 (A) modifications to the System; and 
 (B) funding levels for the System in subsequent fiscal years. 
 14. Authorization of appropriations To carry out this Act there are authorized to be appropriated to the Secretary— 
 (1) $25,000,000 for fiscal year 2005; 
 (2) $30,000,000 for fiscal year 2006; 
 (3) $35,000,000 for fiscal year 2007; and 
 (4) $40,000,000 for fiscal year 2008. 
 
